Appeal from an award of the State Industrial Board of death benefits, noticed on December 14, 1937, and on July 26, 1938, The deceased was employed in an excavation about ten feet below the surface of the ground in which piles were being driven. At the bottom of the excavation were mud and water to the depth of about two feet. The deceased was engaged on March 29,1937, in sawing off piles at the bottom of this excavation, in these circumstances. He was required to do so without the use of rubber boots or other protection against the moisture and cold. His clothing was saturated with water, and he was wet to the waist line, and his work caused him to perspire. Upon reaching home at night he experienced chills and fever and colds, and these were followed by pneumonia from which he died. The Board found that the death was due to accidental injury, and also to occupational disease. The evidence justified the former finding, and the decision is unanimously affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.